UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7224



WAYNE JENKINS,

                                             Petitioner - Appellant,

          versus


VIRGINIA STATE PAROLE BOARD,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1796-AM)


Submitted:   October 23, 2003             Decided:   October 31, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Jenkins, Appellant Pro Se. Richard Carson Vorhis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Wayne Jenkins seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating       that    reasonable       jurists    would    find     that   his

constitutional      claims    are   debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322,                   , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,   252    F.3d   676,   683   (4th     Cir.    2001).      We   have

independently reviewed the record and conclude that Jenkins has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                           DISMISSED




                                         2